Order entered December 20, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00479-CR

             GREGORY BERNARD WASHINGTON, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 1
                           Dallas County, Texas
                   Trial Court Cause No. F-1875904-H

                                     ORDER

      We REINSTATE this appeal.

      Appellant’s brief is overdue. Appellant’s brief was originally due August

18, 2022. Pursuant to this Court’s order granting appellant’s second motion for

extension of time to file the brief, appellant’s brief was due October 31, 2022. On

November 16, 2022, appellant’s brief had not been filed, and this Court abated the

appeal and ordered the trial court to conduct a hearing and make findings of fact

and recommendations concerning appellant’s brief. The same day, appellant filed
his third motion for extension of time to file the brief. The trial court held a

hearing on November 22, 2022, and made findings that appellant desires to

prosecute the appeal and is indigent. The trial court recommended that we grant

counsel an additional thirty days to file appellant’s brief.

       Accordingly, we GRANT appellant’s third motion for extension of time to

file appellant’s brief. We ORDER appellant’s counsel, Jeff Buchwald, to file

appellant’s brief by January 20, 2023. Failure to file the brief by January 20, 2023,

may result in Mr. Buchwald’s removal as counsel for appellant in this case.

       We DIRECT the Clerk to send copies of this order to the Honorable Tina

Yoo Clinton, Presiding Judge, Criminal District Court No. 1, and to counsel for all

parties.

                                               /s/    ROBERT D. BURNS, III
                                                      CHIEF JUSTICE